Supreme Court of Florida
                              ____________

                              No. SC21-591
                               ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
                  PROCEDURE 3.030.

                          December 16, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Criminal Procedure. See Fla.

R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Criminal Procedure Rules Committee

(Committee) filed a report proposing amendments to Florida Rule of

Criminal Procedure 3.030 (Service and Filing of Pleadings and

Documents). Having considered the proposed amendments, the

Court amends rule 3.030 as proposed by the Committee.

     First, we amend subdivision (c) (Deposit with the Clerk), to

provide that documents filed pursuant to rules 3.121, 3.125,

3.140(g), 3.160, 3.190, 3.240, 3.692, 3.811, 3.840, and 3.984 are
specifically excluded from the subdivision’s requirement that a

paper document that is required to be sworn or notarized be filed

and deposited immediately with the clerk. Additionally, we add a

sentence to subdivision (c), which provides that documents filed

pursuant to rule 3.600, 3.801(c), 3.850(c), or 3.853(b) are

specifically excluded from subdivision (c)’s requirement if they are

filed by an attorney.

     Next, we move the last sentence of subdivision (c)—requiring

paper documents to be maintained in accordance with Rule of

General Practice and Judicial Administration 2.430 (Retention of

Court Records)—to new subdivision (d) and title it “Maintenance of

Deposited Documents.”

     Finally, we amend references to the “Florida Rules of Judicial

Administration” to reflect the updated name, the “Florida Rules of

General Practice and Judicial Administration.” See In re Amends. to

Fla. Rules of Jud. Admin.—2020 Regular-Cycle Report, 310 So. 3d

374, 375-76 (Fla. 2021).

     Accordingly, we amend Florida Rule of Criminal Procedure

3.030 as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-


                                 -2-
through type. The amendments shall become effective

January 1, 2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Criminal Procedure

Alan S. Apte, Chair, Criminal Procedure Rules Committee, Orlando,
Florida, Angela Cote Dempsey, Past Chair, Criminal Procedure
Rules Committee, Tallahassee, Florida, Joshua E. Doyle, Executive
Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner

Pam Childers and Codey L. Leigh on behalf of Escambia County
Clerk of the Circuit Court & Comptroller, Pensacola, Florida,

     Responding with comments




                                 -3-
                            APPENDIX

RULE 3.030. SERVICE AND FILING OF PLEADINGS AND
DOCUMENTS

      (a) Service. Every pleading subsequent to the initial
indictment or information on which a defendant is to be tried
unless the court otherwise orders, and every order not entered in
open court, every written motion unless it is one about which a
hearing ex parte is authorized, and every written notice, demand,
and similar document shall be served on each party in conformity
with Florida Rule of General Practice and Judicial Administration
2.516. Nothing herein shall be construed to require a plea of not
guilty be in writing.

    (b) Filing. Filings of all pleadings and documents shall
comply with Florida Rules of General Practice and Judicial
Administration 2.505, 2.515, and 2.525.

     (c) Deposit with the Clerk. Any paper document that is a
judgment and sentence or required by statute or rule to be sworn to
or notarized shall be filed and deposited with the clerk immediately
thereafterafter it is filed. This requirement does not apply to the
documents filed pursuant to rules 3.121, 3.125, 3.140(g), 3.160,
3.190, 3.240, 3.692, 3.811, 3.840, and 3.984. This requirement
also does not apply to the documents filed by attorneys pursuant to
rules 3.600, 3.801(c), 3.850(c), or 3.853(b).

      (d) Maintenance of Deposited Documents. The clerk shall
maintain deposited original paper documents in accordance with
Florida Rule of General Practice and Judicial Administration 2.430,
unless otherwise ordered by the court.

                        Committee Notes

                           [No changes]




                                -4-